Citation Nr: 0319478	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  99-00 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from November 
1982 to November 1983.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  Manifestations of the veteran's right knee disability 
include pain and limitation of motion, with flexion to 90 
degrees and extension to zero degrees.  There is no 
indication of instability or subluxation.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
right knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Code 5257 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (2002); See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via letters, a 
statement of the case and subsequent supplemental statements 
of the case of the evidence necessary to substantiate his 
claim.  The RO has secured medical records and the veteran 
has been examined in conjunction with the claim.  In 
addition, in April 2003, the RO contacted the veteran via a 
supplemental statement of the case, and notified him of the 
evidence needed to establish entitlement to the benefit 
sought, and what the RO would obtain, as well as what 
evidence was needed from the veteran and what he could do to 
help with his claim.  No further assistance in this regard 
appears to be warranted.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board concludes that the duties to assist and to notify 
the veteran have been fullfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West 2002).  No 
further development is required in order to comply with VA's 
duty to assist.


Laws and Regulations

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing due to a particular service- connected 
disability with criteria set forth in VA's Schedule for 
Rating Disabilities, which are based on average impairment in 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and 
Schafrath, 1 Vet. App. 589, the Board has reviewed the 
service medical records pertaining to the service- connected 
disability at issue. The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

It is the Board's responsibility to evaluate the entire 
record on appeal. See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

The United States Court of Appeals for Veterans Claims has 
held that evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 (2002) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2002).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  Arthritis, due to trauma, substantiated by 
x-ray findings will be rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2002).  

Degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2002).  

The Board observes that in Plate II at 38 C.F.R. § 4.71 
(2002), "normal" range of motion of the knee joint is from 0 
degrees of extension to 140 degrees of flexion.  
Limitation of flexion of a leg to 60 degrees warrants a 0 
percent rating.  A 10 percent rating requires that flexion be 
limited to 45 degrees.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent is warranted 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2002).

Limitation of extension of the leg is rated 50 percent at 45 
degrees; 40 percent at 30 degrees; 30 percent at 20 degrees; 
20 percent at 15 degrees; 10 percent at 10 degrees; and non 
compensable at 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2002).

Under Diagnostic Code 5257, the schedular criteria call for a 
10 percent disability rating for slight impairment of a knee, 
such as involving recurrent subluxation or lateral 
instability.  A 20 percent disability rating is warranted for 
moderate impairment, and a 30 percent disability rating is 
assigned for severe impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002).  The United States Court of 
Appeals for Veterans Claims (Court) has held that Diagnostic 
Code 5257, in and of itself, is not predicated upon loss of 
motion, and thus, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

VA Office of General Counsel provided guidance concerning 
increased rating claims for knee disorders.  In essence, VA 
General Counsel stated that compensating a claimant for 
separate functional impairment under Diagnostic Code 5257 and 
5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 
(July 1, 1997).  In summary, the General Counsel held in 
VAOPGCPREC 23-97 that a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating must be based upon additional disability.  When a knee 
disorder is already rated under Diagnostic Code 5257, the 
veteran must also have limitation of motion under Diagnostic 
Code 5260 or 5261 in order to obtain a separate rating for 
arthritis.  If the veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.

The Evidence

The veteran is seeking an increased disability rating for his 
service-connected right knee disability, which is currently 
rated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  He essentially contends that his right 
knee disability has gotten worse and is more severe than is 
contemplated by his currently assigned rating.  The record 
shows that service connection was granted for a right knee 
disability in December 1983, and a 30 percent evaluation was 
assigned under Diagnostic Code 5257.  This was based on 
service medical records which showed that the veteran injured 
his right knee in February 1983.  The veteran was 
subsequently discharged with temporary disability retirement 
for severe instability of the right knee.  The record shows 
that the veteran underwent right knee surgery in August 1985.  
In January 1987, the veteran's rating was reduced to 20 
percent after a VA examination report showed motion from 0 to 
135 degrees with no instability.  The 20 percent evaluation 
has remained in effect.  

A September 1996 VA examination report shows that the veteran 
complained of pain and right knee swelling and giving way. 
Examination showed subpatellar tenderness, lateral joint line 
tenderness, mild effusion, and subpatellar tenderness.  
Motion was from 0 to 140 degrees.  The diagnoses were: 
patellofemoral syndrome, bilaterally; chondromalacia patella, 
bilaterally; and suspect lateral mensical tear right knee.  
The veteran was examined by VA in February 1997.  He 
complained of right knee pain and gait disturbance.  He 
reported having giving away of the right knee.  He also 
reported having intermittent swelling.  Examination showed no 
deformity, subluxation or lateral instability.  There was 
crepitaton and tenderness with a positive McMurray's sign.  
The examiner noted lateral joint line tenderness.  Flexion 
was to 140 degrees, and extension was to 0 degrees.  There 
was some tenderness with full flexion of the right knee at 
140 degrees.  The diagnoses were: patellofemoral syndrome, 
bilaterally; chondromalacia patella, bilaterally; and right 
lateral mensical tear by examination and by MRI.  

In April 1997, the veteran underwent right knee surgery at a 
VA facility.   

The veteran was examined by VA in August 1998.  He complained 
of edema and pain.  It was noted that he used a brace and a 
cane for stability, and that he had difficulty getting in and 
out of the chair.  The right knee was tender to palpation.  
Flexion was to 90 degrees and extension was to 10 degrees, 
with pain.  The diagnoses were: right knee injury, with 
negative X-ray; and postoperative meniscus repair with 
patellofemoral syndrome with chondromalacia of the patella 
resulting in pain and restriction of movement and requiring 
the use of a cane and knee brace. 

The veteran was examined by VA in April 1999.  He complained 
of right knee instability.  Flexion was to 90 degrees, and 
extension was to 0 degrees.  There were definite 
crepitations, and it was noted that the veteran wore a brace 
on the right knee.  Mild edema of the right knee was noted.  
X-rays were normal.  The pertinent diagnoses were: right knee 
injury in the military, status post meniscal tear repair with 
continuing pain, altered walking, use of a knee brace and 
restriction in movement; and early arthritis consistent with 
pain, restriction in movement and pain with weather changes 
and negative X-ray.  

On VA outpatient treatment in March 2001, the examiner noted 
no instability.  X-rays were noted to show early 
osteoarthritis.  

In April 2003, the RO granted a separate 10 percent 
evaluation for arthritis and painful motion of the right 
knee.  

Discussion

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  

The Board finds that the evidence does not show that the 
veteran has manifestations of his right knee that would 
support a 30 percent evaluation under Diagnostic Code 5257.  
There is no showing of severe impairment of the right knee.  
The record does not show that the veteran has instability of 
the right knee.  The findings of crepitation and edema, 
coupled with his complaints of gait impairment and pain are 
adequately compensated by the 20 percent rating currently in 
effect.  

The Board has considered whether a higher evaluation is 
warranted for the right knee based on motion limitation.  
However, the competent medical evidence of record does not 
show limitation of motion that more nearly approximates the 
criteria for a 30 percent evaluation.  The examination 
evidence consistently shows flexion to greater than 60 
degrees and extension to zero degrees, thus a 30 percent 
evaluation under Diagnostic Code 560 is not warranted.  
Likewise, extension of the right knee is to 0 degrees and 
thus there is no basis for an increased evaluation under 
Diagnostic Code 5261.  

Ankylosis of the knee and impairment of the tibia (malunion 
and nonunion) are evaluated under the provisions of 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5256 and 5262 (2002), 
respectively.  However, the veteran's right knee disability 
has not been shown to involve symptomatology consistent with 
those disorders.  Accordingly, inasmuch as the veteran's knee 
has not been shown to be ankylosed, and no impairment 
characterized by either malunion or nonunion of the tibia and 
fibula has been shown, such diagnostic codes are not 
applicable.   

In arriving at the above determinations, the Board has 
considered the applicability of the benefit of the doubt 
doctrine. As the preponderance of the evidence is against any 
further increase or separate rating assignment for the 
veteran's right knee that doctrine is not further applicable 
in the instant appeal.

With respect to the veteran's contentions under 38 C.F.R. §§ 
4.40 and 4.45, the Board has considered whether an increased 
evaluation could be assigned on the basis of functional loss 
due to subjective complaints of pain.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995). The Board finds, however, since 
Diagnostic Codes 5257 is not predicated on loss of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca, 
do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  
Based on a review of the evidence of record, the Board finds 
that the preponderance of the evidence is against a rating in 
excess of 20 percent for the veteran's right knee disability 
under Diagnostic Codes 5257, 5260, and 5261, with 
consideration of the DeLuca factors discussed above.  Also as 
noted above, the veteran has been assigned a separate 10 
percent evaluation for painful motion by the RO.  

Finally, the Board has also given consideration to the 
potential application of 38 C.F.R. § 3.321(b)(1) (2002), 
which provides for extra-schedular evaluations for 
exceptional cases.  Here, however, the evidence does not show 
an exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards, so as to require this type of evaluation.  See 38 
C.F.R. § 3.321.  The current evidence of record does not 
demonstrate that the veteran's right knee disorder has 
resulted in frequent periods of hospitalization or that it 
interferes with his employment beyond the degree contemplated 
by the rating assigned.  Accordingly, with the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO, 
for referral of this issue to the VA Central Office for 
consideration of an extra-schedular evaluation is not 
warranted.


ORDER


An increased evaluation for a right knee disability beyond 20 
percent is denied.  


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

